Exhibit 10.1 FIRST AMENDMENT TO EMPLOYMENT AGREEMENT This First Amendment to Employment Agreement (this “Amendment”) is made and entered into as of July24, 2017, by and between OLD DOMINION ELECTRIC COOPERATIVE, a utility aggregation cooperative organized under the laws of the Commonwealth of Virginia (the “Employer”) and Jackson E. Reasor, Jr. (the “Executive”). WHEREAS, the Employer and the Executive are parties to an Employment Agreement dated June1, 2016 (the “Employment Agreement”); WHEREAS, the Transition contemplated by Section3(b) of the Employment Agreement has occurred, therefore the Association is no longer considered the Employer and is no longer a necessary party to this Amendment; and WHEREAS, the Employer and the Executive have agreed to enter into this Amendment in order to provide for the orderly transition of the Executive’s duties and responsibilities to his successor in connection with the Executive’s resignation and retirement as President and Chief Executive Officer of the Employer in accordance with the terms of this Amendment.
